Citation Nr: 1425632	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-03 414	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for poor immune response, claimed as secondary to hepatitis C, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975.  He died in April 2010.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued in March and April 2008, in which the RO denied the Veteran's claims for service connection for hepatitis C, as well as for chronic liver disease, hypothyroidism, anemia, chronic fatigue, stress, depression, anxiety, and poor immune response, as claimed as secondary to hepatitis C.  In March and May 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection and secondary service connection claims.  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

After the Veteran's death in April 2010, in October 2010, the appellant filed a formal request to continue the Veteran's appeal pursuant to the newly-enacted Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2002). 

Thereafter, in April 2011, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal and, as such, issued a notice letter advising her of how to substantiate DIC and accrued benefits claims. 

In his January 2010 substantive appeal, the Veteran had requested a hearing before the Board to be held in Washington, DC.  As this request for a hearing was never withdrawn, the appellant was scheduled for a Board hearing and, in February 2012, testified before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.

In April 2013, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

By decision dated September 2013, the Board awarded service connection for hepatitis C for the purpose of accrued benefits.  The secondary service connection claims for chronic liver disease, hypothyroidism, anemia, chronic fatigue, stress, depression, anxiety, and poor immune response,  were remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. 

After conducting the development requested by the Board, the AMC awarded service connection for chronic liver disease, depressive disorder, hypothyroidism, chronic fatigue and anemia.  This decision resulted in an overall, 100 percent award of  compensation benefits, effective May 30, 2007.  However, the RO continued to deny service connection for poor immune response, claimed as secondary to hepatitis C (as reflected in the February 2014 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.


FINDING OF FACT

On May 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that she was withdrawing from appeal the issue of entitlement to service connection for poor immune response, claimed as secondary to hepatitis C, for the purpose of accrued benefits.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for poor immune response, claimed as secondary to hepatitis C, for the purpose of accrued benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the adjudicative actions by the AMC in February 2014 resulted in an overall award of 100 percent compensation benefits effective May 30, 2007.  The AMC awarded all pending service connection claims except for the issue of entitlement to service connection for poor immune response, claimed as secondary to hepatitis C, for the purpose of accrued benefits.  

On May 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that she was withdrawing from appeal the remaining issue of entitlement to service connection for poor immune response, claimed as secondary to hepatitis C, for the purpose of accrued benefits.  Thus, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


